Citation Nr: 0739672	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from September 1988 
to April 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran claims to be suffering from PTSD as a result of 
two incidents that occurred while he was stationed in 
Germany, and another incident that occurred in Bosnia.  The 
veteran's personnel records and DD-214 reflect his military 
occupational specialty (MOS), as a motor transportation 
operator and a carpenter and masonry specialist, and 
associate him with the 51st Transportation Company.

In this case, there is no evidence in the record indicating 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that the veteran served overseas and 
was awarded the Army Superior Unit Award, the Army Good 
Conduct medal, the National Defense Service Medal, the 
Overseas Service Ribbon and the Expert Marksmanship 
Qualification Badge with Grenade Bar; however, the evidence 
does not show that any medal was awarded that would signify 
participation in combat.  Where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

At the veteran's October 2007 hearing, he recounted three 
traumatic events that he felt precipitated his PTSD.  First, 
the veteran stated that while stationed in Dunstaat, Germany, 
his best friend committed suicide by poisoning himself with 
carbon monoxide.  The veteran noted that he was one of the 
first people on the scene, and found his best friend in his 
car, bloodied and dead, with the car smelling of carbon 
monoxide.  The veteran noted that he currently re-experiences 
the odor of the carbon monoxide from this traumatic incident.

The second stressful incident recounted by the veteran 
involved another close friend being killed in a car accident.  
Specifically, the veteran stated that while in Dunstaat, 
Germany, he was following in a car behind his friend A. B. 
who was driving the car in front of him, when he witnessed 
his friend lose control of his car and hit a tree.  The 
veteran stated that he and two other soldiers who were 
passengers in the veteran's car ran over to administer first 
aid, at which point he saw his friend lying unconscious.  The 
veteran stated that he later found out that his friend had 
broken his neck and died instantly.  After this incident, the 
veteran went to counseling and escorted his friend's body 
back to the United States, and attended his friend's funeral.

The third stressful incident described by the veteran at his 
Board hearing, occurred in Bosnia in early 1996 (January or 
February) when the veteran was in a POS vehicle delivering 
cargo and his convoy was fired upon.  The veteran stated that 
he could not tell where the firing was coming from and 
remained in his vehicle for 15 to 20 minutes until aircraft 
gave him the all clear signal.  The veteran noted that his 
vehicle had a bullet hole in it, as did many of the seven 
other vehicles in his convoy.  He noted that during this 
incident, he was not allowed to return fire and felt 
completely helpless.  At the time his convoy came under fire, 
the veteran noted that he was with Charlie Company, 181 
Transportation Battalion.

In this case, although the veteran described several events 
that occurred during his time overseas in both Germany and 
Bosnia, none of these events has been independently verified 
based on the evidence of record.  To date, the veteran has 
identified no specific stressful information that allows for 
effective research.  

However, as discussed above, at his October 2007 Board 
hearing, the veteran referenced fellow service members whom 
he alleges was with him in the car when his friend died in a 
car accident.  The veteran also noted a specific battalion, 
(181 Transportation) and time frame (January and February of 
1996), for the stressful incident that occurred in Bosnia 
when his convoy came under fire.  In this case, because the 
veteran has identified a fellow service member who died while 
on active duty in Germany and he has also identified a 
service member who might be able to corroborate the 
circumstances surrounding a death, the Board will remand to 
give the veteran an opportunity to augment his claim.  In 
addition, because the veteran provided details regarding his 
convoy incident, including noting a specific time frame, the 
Board will also remand to attempt to verify this particular 
incident.

The Board also notes that although outpatient treatment 
records from the Columbia VA Medical Center (VAMC), and a 
February 2006 VA examination, both contain diagnoses of PTSD, 
the diagnoses are based on the assumption that the veteran 
participated in combat.  As such, there appears no confirmed 
diagnosis of PTSD based on a verified stressor event.  
Specifically, a June 2007 urgent care note assigned the 
veteran an Axis I diagnosis of chronic PTSD, noting that he 
experienced nightmares, flashbacks, and irritability.  
However, this same note also had the box checked for 
"combat" veteran and provided no further details regarding 
what in-service stressors the diagnosis of PTSD was based on.  
In addition, at a February 2006 VA examination given in 
connection with the veteran's claim for depression secondary 
to migraines, the examiner included an Axis I diagnosis of 
PTSD, stating that the veteran's diagnosis was related to 
trauma he experienced while in the military.  However, this 
diagnosis also appears to be based on the assumption that the 
veteran participated in combat while in Bosnia.  The veteran 
should therefore be scheduled to undergo a VA examination for 
the purpose of determining whether any verified in-service 
stressor is sufficient to support a diagnosis of PTSD.  Such 
examination must include psychological testing.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should contact the veteran 
and request that he provide details 
regarding any specific claimed stressor 
incidents.  Dates, places and units 
involved in any stressor event should be 
identified by the veteran.  Specifically, 
to the best of his ability, the veteran 
should be asked to confirm the date and 
location of the convoy attack; and he 
should also be asked to provide any 
further details surrounding the suicide 
of one of his friends, and the car 
accident and death of another.  The 
veteran should also be given the 
opportunity to contact any fellow service 
member to obtain corroborating 
information.

2.  The AOJ should then take the steps 
necessary to attempt to corroborate any 
specific stressor(s) identified by the 
veteran.  Specifically, the AOJ should 
contact the service department or other 
appropriate agency and ask for research 
of unit histories or other unit records, 
daily journals, operational reports, and 
casualty records for Charlie Company, 181 
Transportation Battalion, identified by 
the veteran in his Board hearing, and/or 
the 51st Transportation Company, noted in 
his personnel records, that might serve 
to independently verify the veteran's 
alleged stressful experiences.  A records 
search should encompass the time period 
beginning about January 1, 1996, and 
ending about March 1, 1996, for the 
convoy attack incident, and/or any other 
period specifically identified by the 
veteran.  If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

3.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences PTSD as a consequence of a 
stressful event in service.  A 
psychiatrist should be asked to review 
the record, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has PTSD related to 
any in-service experience.  The specific 
stressor(s) relied on to make any such 
diagnosis should be identified.

4.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

